DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20, filed on July 31, 2022, are pending in the present action.

Drawings
The drawings are objected to because FIGS. 1-6 need to contain a description within the blocks. By way of example, box 24 should be labeled RESS and box 12 should be labeled powertrain.  Further, the method of FIG. 6 should contain further detail of the invention. For instance, frame 104A needs to include “executing the microchip algorithm inventory mode”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The term “IT” is not defined within the specification. The meaning of each letter needs to be defined with the first instance in ¶12 of the applicant’s specification. A suggested amendment is “Information Technology (IT) cloud server”.  
Appropriate correction is required.

Claim Objections
Claims 7-8 are objected to because of the following informalities:  In claim 7, line 2, the full term for “IT” should be written out in the first instance with (IT) in parenthesis. Claim 8 is objected to due to its dependence upon claim 8. Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the inventory mode” in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as being “the microchip algorithm inventory mode” as first recited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-13 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nishi et al. US20130110430A1.
	Regarding claim 1, Nishi discloses a battery system (100) – or RESS (Nishi; FIG. 1; ¶55) having a plurality of cell groups (200) arranged in individual battery modules (140) (Nishi; FIGS. 2-3). 
Nishi discloses a plurality of battery control units (BCU) (400) electrically connected to each of the respective modules (140) (Nishi; FIG. 3). The BCUs (400) manage and control the state of the modules (140) (Nishi; ¶114).
Nishi discloses that IC (330a, 330b) detects the voltage using a voltage detection circuit (370) between the terminals between the positive and negative electrodes of the battery cells (201) that constitute the corresponding battery cell group (Nishi; FIG. 6; ¶128). The IC’s, or voltage sensors, are illustrated to be connected to the BCU (400) and thus, under the broadest reasonable interpretation are considered positioned on or mounted to the BCU (Nishi; FIG. 3; ¶44 and 125).
Nishi discloses a microcontroller (410) mounted onto each of the battery control units (400). The microcontroller communicates with the ICs (330a), or the sensors (Nishi; FIG. 3; ¶122). The microcontroller (410) is an arithmetic processing unit, thus, is programmed with a microchip algorithm inventory mode (Nishi; ¶114).
Nishi discloses that the microcontroller (410) communicates with the ICs (330a, 330b) through communication circuit (307) (Nishi; ¶118). Thus, the microcontroller (410) communicates, or receives information, form the ICs (330a, 330b), including the detected voltage. Further, Nishi discloses a voltage detection operation timing of ICs (330a and 330b) which includes a voltage detection period of the difference ICs (Nishi; FIG. 7A-7E; ¶189).
Nishi discloses a memory unit(440) that stores programs for performing the arithmetic processing done by the microcontroller (410) (Nishi; FIG. 3 ¶117).
Nishi discloses the microcontroller (410) obtaining variations (or rate changes) of the obtained internal resistances to obtain a state of health – or degradation – based on the variations (Nishi; ¶326).
Nishi discloses that the microcontroller (410) performs forecasting calculations on the charged state (SOC) and deteriorated state (SOH) of the battery pack (Nishi; ¶114).
Regarding claim 2, Nishi discloses that the microcontroller (410) diagnoses the voltage detections systems to determine whether there is an abnormality on the basis of comparison between voltages between terminals of the battery cells or output voltage and a known voltage (Nishi; ¶328). 
Regarding claim 3, Nishi teaches that when diagnosing the battery cells as to whether there is an abnormality, the voltage between the terminals is compared against a preset threshold for overcharge or over-discharge (Nishi; ¶330). 
Regarding claim 9, Nishi discloses that the microcontroller (410) communicates with the ICs (330a, 330b) through communication circuit (307) (Nishi; ¶118). Thus, the microcontroller (410) communicates, or receives information, form the ICs (330a, 330b), including the detected voltage. Further, Nishi discloses a voltage detection operation timing of ICs (330a and 330b) which includes a voltage detection period of the difference ICs (Nishi; FIG. 7A-7E; ¶189).
Further, Nishi discloses the power source circuit that outputs a power source voltage Vcc for the first IC (330a) has a criterion potential that corresponds to the voltage detection terminal (334). The potential is measured at a while cells are not depleted, nor are the cells in a stored state (Nishi; ¶166; FIG. 6).
Regarding claim 10, Nishi teaches that the microchip determines the state of health – or degradation - of the associated cell groups using a predetermined threshold value of the overcharge/over-discharge (Nishi; ¶160). Because the ICs are commanded by the microcontroller (410) (Nishi; ¶322), it follows that the threshold is programmed into the microchip algorithm.
Regarding claim 11, Nishi discloses a network for monitoring and diagnosing the degradation (Nishi; FIG. 2; ¶114) having a plurality of cell groups (200) arranged in individual battery modules (140) (Nishi; FIGS. 2-3). 
Nishi discloses a plurality of battery control units (BCU) (400) electrically connected to each of the respective modules (140) (Nishi; FIG. 3). The BCUs (400) manage and control the state of the modules (140) (Nishi; ¶114).
Nishi discloses detecting voltage using an t IC (330a, 330b) having a voltage detection circuit (370) between the terminals between the positive and negative electrodes of the battery cells (201) that constitute the corresponding battery cell group (Nishi; FIG. 6; ¶128). The IC’s, or voltage sensors, are illustrated to be connected to the BCU (400) and thus, under the broadest reasonable interpretation are considered positioned on or mounted to the BCU (Nishi; FIG. 3; ¶44 and 125).
Nishi discloses a microcontroller (410) mounted onto each of the battery control units (400). The microcontroller communicates with the ICs (330a), or the sensors (Nishi; FIG. 3; ¶122). The microcontroller (410) is an arithmetic processing unit, thus, is programmed with a microchip algorithm inventory mode (Nishi; ¶114).
Nishi discloses that the microcontroller (410) communicates with the ICs (330a, 330b) through communication circuit (307) (Nishi; ¶118). Thus, the microcontroller (410) communicates, or receives information, form the ICs (330a, 330b), including the detected voltage. Further, Nishi discloses a voltage detection operation timing of ICs (330a and 330b) which includes a voltage detection period of the difference ICs (Nishi; FIG. 7A-7E; ¶189).
Nishi discloses a memory unit(440) that stores programs for performing the arithmetic processing done by the microcontroller (410) (Nishi; FIG. 3 ¶117).
Nishi discloses the microcontroller (410) obtaining variations (or rate changes) of the obtained internal resistances to obtain a state of health – or degradation – based on the variations (Nishi; ¶326).
Nishi discloses that the microcontroller (410) performs forecasting calculations on the charged state (SOC) and deteriorated state (SOH) of the battery pack (Nishi; ¶114).
Regarding claim 12, Nishi discloses that the microcontroller (410) diagnoses the voltage detections systems to determine whether there is an abnormality on the basis of comparison between voltages between terminals of the battery cells or output voltage and a known voltage (Nishi; ¶328). 
Regarding claim 13, Nishi teaches that when diagnosing the battery cells as to whether there is an abnormality, the voltage between the terminals is compared against a preset threshold for overcharge or over-discharge (Nishi; ¶330). 
Regarding claim 19, Nishi discloses that the microcontroller (410) communicates with the ICs (330a, 330b) through communication circuit (307) (Nishi; ¶118). Thus, the microcontroller (410) communicates, or receives information, form the ICs (330a, 330b), including the detected voltage. Further, Nishi discloses a voltage detection operation timing of ICs (330a and 330b) which includes a voltage detection period of the difference ICs (Nishi; FIG. 7A-7E; ¶189).
Further, Nishi discloses the power source circuit that outputs a power source voltage Vcc for the first IC (330a) has a criterion potential that corresponds to the voltage detection terminal (334). The potential is measured at a while cells are not depleted, nor are the cells in a stored state (Nishi; ¶166; FIG. 6).Regarding claim 17, 
Regarding claim 20, Nishi teaches that the microchip determines the state of health – or degradation - of the associated cell groups using a predetermined threshold value of the overcharge/over-discharge (Nishi; ¶160). Because the ICs are commanded by the microcontroller (410) (Nishi; ¶322), it follows that the threshold is programmed into the microchip algorithm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. US20130110430A1 in view of Tanabe US20150120226A1.
Regarding claim 4, Nishi discloses that the microcontroller obtains an internal resistance value on the basis of the temperature of the battery pack (140) (Nishi; ¶326). Thus, data indicative of the detected temperatures is retrieved. 
Nishi further discloses using the internal resistance the was determined based on the temperature to determine degradation of the associated cell groups  (Nishi; ¶326).
Nishi does not explicitly disclose includes a plurality of temperature sensors, at least one of the plurality of temperature sensors being mounted to or positioned on each of the CMUs and configured to detect temperatures of the associated cell groups; and the microchip retrieving temperature  at predetermined time intervals over a predetermined timeframe and store the retrieved temperature data on the respective microchip.
Tanabe discloses a cell monitoring unit (10) – or a CMU – that includes a  sensor (12) configured to detect voltage and temperature of the associated battery module (3) (Tanabe; FIG. 1; ¶21). Each CMU (10) outputs the voltage and temperature information to a battery monitoring unit (Tanabe; FIG. 1; ¶22).
Tanabe further teaches that a battery monitoring unit (11) contains a clock function unit (11a) for measuring time and a temperature sensor (11b). 
It would be obvious to a person of ordinary skill in the art at the time of invention to combine the temperature sensing of Tanabe with Nishi in order to provide a battery degradation monitoring system capable of monitoring the degradation rate of a battery even when a vehicle is left unattended for a prolonged period of time (Tanabe; ¶8).
Regarding claim 5, Nishi discloses that the microcontroller (410) obtains an internal resistance value on the basis of the states of charges (SOC) and temperature of the battery cells. The microcontroller obtains variation of the obtained internal resistances to obtain a SOH (Nishi; ¶326).
Regarding claim 14, Nishi discloses that the microcontroller obtains an internal resistance value on the basis of the temperature of the battery pack (140) (Nishi; ¶326). Thus, data indicative of the detected temperatures is retrieved. 
Nishi further discloses using the internal resistance the was determined based on the temperature to determine degradation of the associated cell groups  (Nishi; ¶326).
Nishi does not explicitly disclose including a plurality of temperature sensors, at least one of the plurality of temperature sensors being mounted to or positioned on each of the CMUs and configured to detect temperatures of the associated cell groups; and the microchip retrieving temperature  at predetermined time intervals over a predetermined timeframe and store the retrieved temperature data on the respective microchip.
Tanabe discloses a cell monitoring unit (10) – or a CMU – that includes a  sensor (12) configured to detect voltage and temperature of the associated battery module (3) (Tanabe; FIG. 1; ¶21). Each CMU (10) outputs the voltage and temperature information to a battery monitoring unit (Tanabe; FIG. 1; ¶22).
Tanabe further teaches that a battery monitoring unit (11) contains a clock function unit (11a) for measuring time and a temperature sensor (11b). 
It would be obvious to a person of ordinary skill in the art at the time of invention to combine the temperature sensing of Tanabe with Nishi in order to provide a battery degradation monitoring system capable of monitoring the degradation rate of a battery even when a vehicle is left unattended for a prolonged period of time (Tanabe; ¶8).
Regarding claim 15, Nishi discloses that the microcontroller (410) obtains an internal resistance value on the basis of the states of charges (SOC) and temperature of the battery cells. The microcontroller obtains variation of the obtained internal resistances to obtain a SOH (Nishi; ¶326).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. US20130110430A1 in view of Tanabe US20150120226A1 and in further view of Chung et al. US20180275200A1.
Regarding claim 6, Nishi discloses multiple battery modules (140) are assembled into a battery pack (130) (Nishi; FIG. 2). and 
Nishi discloses a current detector (134)  detects an electrical current being inputted/outputted to the battery pack (130)(Nishi; FIG. 2; ¶80)
Nishi discloses an integrated battery control unit (IBCU) (600) in communication with the plurality of BMUs (400) and with the current detector (134) (Nishi; FIG. 2; ¶80 and 85). 
Nishi discloses the microcontroller (410) obtaining variations (or rate changes) of the obtained internal resistances to obtain a state of health – or degradation – based on the variations (Nishi; ¶326).
Nishi is silent as to the electronic controller programmed with a battery pack artificial intelligence15P051900 (AI) algorithm that, when executed by the electronic controller, is configured to predict degradation of each of the associated modules based on a trend in the respective cell data of each of the plurality of cell groups in the battery pack using the cell data and the battery pack current.
Chung discloses that by analyzing the trend of the internal resistance, the life of the battery can be predicted (Chung; ¶51). The prediction system performs the same function as an artificial intelligence algorithm as it  predicts degradation of each of each battery based on a trend in the respective cell data of each of the plurality of batteries using the cell data and the battery pack current disclosed in Nishi.
It would be obvious to a person of ordinary skill at the time of invention to provide the trend analysis of Chung with the internal resistance analysis of Nishi in order to reduce visible inspections of the batteries to allow the battery to be placed in unattended or remote locations (Chung; ¶44).
Regarding claim 16, Nishi discloses multiple battery modules (140) are assembled into a battery pack (130) (Nishi; FIG. 2). and 
Nishi discloses a current detector (134)  detects an electrical current being inputted/outputted to the battery pack (130)(Nishi; FIG. 2; ¶80)
Nishi discloses an integrated battery control unit (IBCU) (600) in communication with the plurality of BMUs (400) and with the current detector (134) (Nishi; FIG. 2; ¶80 and 85). 
Nishi discloses the microcontroller (410) obtaining variations (or rate changes) of the obtained internal resistances to obtain a state of health – or degradation – based on the variations (Nishi; ¶326).
Nishi is silent as to the electronic controller programmed with a battery pack artificial intelligence15P051900 (AI) algorithm that, when executed by the electronic controller, is configured to predict degradation of each of the associated modules based on a trend in the respective cell data of each of the plurality of cell groups in the battery pack using the cell data and the battery pack current.
Chung discloses that by analyzing the trend of the internal resistance, the life of the battery can be predicted (Chung; ¶51). The prediction system performs the same function as an artificial intelligence algorithm as it  predicts degradation of each of each battery based on a trend in the respective cell data of each of the plurality of batteries using the cell data and the battery pack current disclosed in Nishi.
It would be obvious to a person of ordinary skill at the time of invention to provide the trend analysis of Chung with the internal resistance analysis of Nishi in order to reduce visible inspections of the batteries to allow the battery to be placed in unattended or remote locations (Chung; ¶44).

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. US20130110430A1 in view of Tanabe US20150120226A1 and in further view of Oka et al US20130066815A1.
Regarding claim 7, Nishi discloses a device that includes a battery system (100) or RESS. The battery system (100) includes a plurality of microchips (410) that receive cell data (Nishi; ¶114). 
However, Nishi is silent as to an IT cloud server arranged remotely from the RESS, or the device with the battery system, and in wireless communication with the plurality of microchips to receive the cell data from the respective microchips and store the received cell data in an IT cloud database.
Oka discloses an external remote server (503) arranged remotely from a plurality of devices thus including a plurality of batteries (538) (Oka; FIG. 4). Sensor data (594) is transmitted to the remote server (503) (Oka; FIG. 4; ¶79). Because Oka discloses a plurality of devices, it would be obvious to one of ordinary skill to apply the communication of a plurality of microchips in an RESS to a plurality of devices having a battery. 
It would be obvious to one of ordinary skill in the art at the time of invention to provide Oka with Nishi in order to provide a classifier that reasonably and accurately identifies activates based on sensor data to improve processing power (Oka; ¶20).
Regarding claim 8, Nishi is silent as to the IT cloud server being programmed with an IT cloud artificial intelligence (AI) algorithm configured to select and match up cell groups using the respective cell data.
Oka teaches that the server (503) provides a classifier that is based on a set of sensor data gathered by the remote server during a training phase. The classifier is applied current sensor data to generate state probabilities and selecting a the current state(Oka; ¶12). Thus, selecting and matching the devices/batteries using the received data.
It would be obvious to one of ordinary skill in the art at the time of invention to provide Oka with Nishi in order to provide a classifier that reasonably and accurately identifies activates based on sensor data to improve processing power (Oka; ¶20).
Regarding claim 17, Nishi discloses a device that includes a battery system (100) or RESS. The battery system (100) includes a plurality of microchips (410) that receive cell data (Nishi; ¶114). 
However, Nishi is silent as to an IT cloud server arranged remotely from the RESS, or the device with the battery system, and in wireless communication with the plurality of microchips to receive the cell data from the respective microchips and store the received cell data in an IT cloud database.
Oka discloses an external remote server (503) arranged remotely from a plurality of devices thus including a plurality of batteries (538) (Oka; FIG. 4). Sensor data (594) is transmitted to the remote server (503) (Oka; FIG. 4; ¶79). Because Oka discloses a plurality of devices, it would be obvious to one of ordinary skill to apply the communication of a plurality of microchips in an RESS to a plurality of devices having a battery. 
It would be obvious to one of ordinary skill in the art at the time of invention to provide Oka with Nishi in order to provide a classifier that reasonably and accurately identifies activates based on sensor data to improve processing power (Oka; ¶20).
Regarding claim 18, Nishi is silent as to the IT cloud server being programmed with an IT cloud artificial intelligence (AI) algorithm configured to select and match up cell groups using the respective cell data.
Oka teaches that the server (503) provides a classifier that is based on a set of sensor data gathered by the remote server during a training phase. The classifier is applied current sensor data to generate state probabilities and selecting a the current state(Oka; ¶12). Thus, selecting and matching the devices/batteries using the received data.
It would be obvious to one of ordinary skill in the art at the time of invention to provide Oka with Nishi in order to provide a classifier that reasonably and accurately identifies activates based on sensor data to improve processing power (Oka; ¶20).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Numata et al. US20200099111A1 discloses a battery monitoring system with a plurality of battery modules.
Lee et al. US20200074297A1 discloses an external server arranged remotely from the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859